IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46766

STATE OF IDAHO,                                )
                                               ) Filed: May 13, 2020
       Plaintiff-Respondent,                   )
                                               ) Karel A. Lehrman, Clerk
v.                                             )
                                               )
WILLIAM JOSEPH HALE, II,                       )
                                               )
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction for two counts of possession of a controlled substance,
       possession of drug paraphernalia, and being a persistent violator, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Justin R. Porter, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       William Joseph Hale, II, appeals from his judgment of conviction for two counts of
possession of a controlled substance, possession of drug paraphernalia, and being a persistent
violator. We affirm.
                                               I.
                       FACTUAL AND PROCEDURAL BACKGROUND
        One evening, an officer stopped the vehicle Hale was driving for failing to display
license plates or a temporary permit. Hale provided his driver’s license to the officer and
informed him that there was a valid temporary permit that the officer had not previously seen in
the vehicle’s tinted rear window. Hale also stated that he was borrowing the vehicle from
someone who lived nearby. When asked for the vehicle’s registration and proof of insurance,

                                               1
Hale was able to provide only a registration card for the vehicle. After examining the temporary
permit in the vehicle’s rear window, the officer returned to his patrol vehicle to conduct routine
license, registration, and warrant checks. While running the checks, the officer also requested
that a drug-detection dog respond to the scene.
       The officer’s checks did not reveal any active warrants for Hale or show that the
vehicle’s registration was invalid.   However, the address of the vehicle’s registered owner
contained in law enforcement databases did not match the information Hale had verbally
provided. The officer reinitiated contact with Hale to verify his claim that he had the owner’s
permission to use the vehicle. After receiving the owner’s phone number from Hale, the officer
returned to his patrol vehicle, contacted the owner by telephone, and began completing a citation
for failure to provide proof of insurance. While the officer was speaking with the owner, a
second officer arrived at the scene and used his drug detection dog to conduct a free-air sniff
around the vehicle Hale was driving. Before the first officer completed the citation, the drug
detection dog alerted to the presence of drugs in the vehicle. Searches of the vehicle yielded
controlled substances and drug paraphernalia. 1
       The State charged Hale with two counts of possession of a controlled substance, one
count of possession of drug paraphernalia, and a persistent violator enhancement. Hale moved to
suppress the controlled substances and drug paraphernalia discovered in the vehicle, arguing that
the officer lacked reasonable suspicion to initiate a traffic stop and that the stop was unlawfully
extended. The district court denied Hale’s motion. A jury found Hale guilty of the two counts of
possession of a controlled substance, I.C. § 37-2732(c), and possession of drug paraphernalia,
I.C. § 37-2734A. Hale then admitted to being a persistent violator. I.C. § 19-2514. Hale
appeals.
                                                  II.
                                  STANDARD OF REVIEW




1
        The drug paraphernalia was discovered during a search conducted shortly after the drug
detection dog alerted to the presence of drugs in the vehicle. A later, second search of the
vehicle, conducted after Hale was placed under arrest for possession of drug paraphernalia,
revealed the controlled substances.

                                                  2
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Hale argues that the district court erred in denying his motion to suppress. Specifically,
Hale contends that the controlled substances and drug paraphernalia in the vehicle he was driving
were discovered due to an unlawful extension of the traffic stop. The State responds that the
district court correctly concluded that the stop was not extended because verifying whether Hale
had permission to drive the vehicle was an appropriate inquiry incident to the traffic stop.
Alternatively, the State argues that any extension of the stop was justified by reasonable
suspicion. We hold that no unlawful extension of the traffic stop occurred.
       A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. Under the
Fourth Amendment, an officer may stop a vehicle to investigate possible criminal behavior if
there is a reasonable and articulable suspicion that the vehicle is being driven contrary to traffic
laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208,
953 P.2d 645, 648 (Ct. App. 1998). An officer’s authority to seize an individual as part of a
traffic stop ends when the tasks related to the infraction are, or reasonably should have been,
completed. Rodriguez v. United States, 575 U.S. 348, 354 (2015); see also Illinois v. Caballes,
543 U.S. 405, 407 (2005).
       The district court found that the officer initially stopped Hale on suspicion he was driving
without license plates or a temporary permit. Before this suspicion was dispelled, the officer
learned of two additional concerns. First, Hale was unable to provide proof the vehicle he was


                                                 3
driving was insured, a violation of I.C. § 49-1232(1). Second, Hale was driving someone else’s
vehicle. Although Hale claimed he had the owner’s permission to drive the vehicle, Hale’s
description of where the owner lived did not match the information contained in law enforcement
databases. The district court further found that the officer’s efforts to verify whether Hale had
the owner’s permission extended the stop until after the drug detection dog had alerted to the
presence of controlled substances in the vehicle. 2 Based on these findings and application of
relevant Fourth Amendment principles, the district court concluded that Hale was lawfully
detained for the duration of the traffic stop.
        Hale argues that the officer’s inquiry into whether he had authority to drive the vehicle
unlawfully extended the traffic stop under the Supreme Court’s decision in Rodriguez.
According to Hale, verifying his authority to drive the vehicle violated the Fourth Amendment
because it did not constitute one of the approved “ordinary inquiries” identified in Rodriguez.
Although Rodriguez addressed the permissible scope of a drug-dog sniff in the context of a
traffic stop, it did not exhaustively define the scope of constitutionally acceptable inquiries
during a traffic stop.
        In Rodriguez, the Supreme Court recognized that the mission of a traffic stop includes
determining whether to issue a traffic citation and the “ordinary inquiries” incident to the stop.
Rodriguez, 575 U.S. at 355. The Court stated that “such inquiries typically include checking the
driver’s license, determining whether there are outstanding warrants against the driver, and
inspecting the automobile’s registration and proof of insurance.” Id. The Court reasoned that
such “checks serve the same objective as enforcement of the traffic code: ensuring that vehicles
on the road are operated safely and responsibly.” Id.        Hale interprets this language from
Rodriguez to mean that any inquiry made during a traffic stop must be one of the specifically
identified ordinary inquiries or the inquiry must relate to a safety concern. This is neither the
holding nor the logical extension of Rodriguez.



2
        It is well-established that a drug-dog sniff conducted during a lawful traffic stop is
constitutionally permissible if it is executed in a reasonable manner and does not itself infringe
upon a constitutionally protected privacy interest. State v. McGraw, 163 Idaho 736, 739, 418
P.3d 1245, 1248 (Ct. App. 2018). Hale does not contend that the sniff itself was unlawful; he
only contends that the sniff would not have occurred but for the prolonged traffic stop.

                                                  4
           The issue before the Court in Rodriguez was “whether police routinely may extend an
otherwise-completed traffic stop, absent reasonable suspicion, in order to conduct a dog sniff.”
Id. at 353. The Court held that police could not do so. The Court also indicated that an officer
cannot delay issuing a citation in an effort to extend the stop in order to accommodate a drug-dog
sniff. See id. at 357. Thus, the Court identified the “critical question” as whether the drug-dog
sniff “adds time” to the stop. Id. The facts of this case diverge from Rodriguez. Unlike in
Rodriguez, the drug-dog sniff did not occur after an otherwise-completed traffic stop; the sniff
occurred during the traffic stop. The sniff also did not “add time” to the stop; the sniff occurred
while the officer was determining whether Hale had authority to drive the vehicle. Although the
evidence Hale sought to suppress was discovered as a result of the drug-dog sniff, the
constitutional question in this case is not about the sniff at all. See Caballes, 543 U.S. at 408
(recognizing that “conducting a dog sniff would not change the character of a traffic stop that is
lawful at its inception and otherwise executed in a reasonable manner, unless the dog sniff itself
infringed respondent’s constitutionally protected interest in privacy”). Rather, the constitutional
question is instead about whether the officer’s inquiry into Hale’s authority to drive the vehicle
comported with the Fourth Amendment.
           The Fourth Amendment to the United States Constitution provides that “the right of the
people to be secure in their persons, houses, papers, and effects, against unreasonable searches
and seizures, shall not be violated.” As the text indicates, the “touchstone of the Fourth
Amendment is reasonableness. The Fourth Amendment does not proscribe all state-initiated
searches and seizures; it merely proscribes those which are unreasonable.” Florida v. Jimeno,
500 U.S. 248, 250 (1991); see also State v. Rios, 160 Idaho 262, 264, 371 P.3d 316, 318 (2016).
Under the circumstances, there was nothing unreasonable about the officer’s inquiry into
whether Hale was authorized to drive the vehicle. Hale admitted the vehicle did not belong to
him but claimed he had permission to drive it. The officer, however, had concerns about the
validity of Hale’s claim because of an inconsistency between where Hale said the driver lived
and other information available to the officer. The officer took reasonable steps to inquire
further.
           We reject Hale’s assertion that the mission of a traffic stop includes only those inquiries
expressly identified in Rodriguez or inquiries that relate to safety. We do not think the Fourth


                                                    5
Amendment limits law enforcement to inquiring only about a driver’s license, registration, proof
of insurance, and warrant status under all circumstances.        Where, as here, an officer has
reasonable grounds to believe that the driver has provided an untruthful response to an inquiry
relevant to a traffic stop, the officer does not abandon the traffic stop’s mission by conducting a
reasonable inquiry to verify the truthfulness of that response. We therefore hold, as did the
district court, that during the course of a traffic stop an officer may take reasonable steps to
verify a nonowner-driver’s claim of permission to drive the stopped vehicle where there is reason
to be skeptical of that claim. Accordingly, Hale has failed to show the district court erred in
denying his motion to suppress.
                                               IV.
                                        CONCLUSION
       The district court correctly concluded that the officer could detain Hale while making a
reasonable inquiry into his claim that he was driving someone else’s vehicle with the owner’s
consent. Thus, Hale has failed to show that the district court erred in denying his motion to
suppress.   Accordingly, Hale’s judgment of conviction for two counts of possession of a
controlled substance, possession of drug paraphernalia, and being a persistent violator is
affirmed.
       Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                6